

117 S585 IS: United States Anti-Doping Agency Reauthorization Act of 2021
U.S. Senate
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 585IN THE SENATE OF THE UNITED STATESMarch 3, 2021Mr. Moran (for himself and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo reauthorize the United States Anti-Doping Agency, and for other purposes.1.Short titleThis Act may be cited as the United States Anti-Doping Agency Reauthorization Act of 2021.2.FindingsCongress makes the following findings:(1)The United States Anti-Doping Agency—(A)is the independent national anti-doping organization of the United States; and(B)manages the anti-doping program, results management processes, drug reference resources, and athlete education for all United States Olympic Committee-recognized national governing bodies and the athletes and events of such national governing bodies.(2)The United States Anti-Doping Agency contributes to the advancement of clean sport through scientific research, anti-doping education, and outreach programs, and the mission of the United States Anti-Doping Agency is to preserve the integrity of competition and protect the rights of athletes.(3)Participation in youth sports has the potential to equip young athletes with important skills and values necessary for success in life, and it is essential that the culture of youth sports emphasizes such skills and values.(4)The TrueSport program of the United States Anti-Doping Agency partners with youth sport organizations across the United States to promote sportsmanship, character building, and healthy performance through the use of targeted educational materials designed to promote a positive youth sport experience.(5)In modifying the authority of the United States Anti-Doping Agency to include the promotion of the positive values of youth sport, Congress sends a strong signal that the goals of youth sport should include instilling in young athletes the values of integrity, respect, teamwork, courage, and responsibility.(6)Due to the unique leadership position of the United States in the global community, adequate funding of the anti-doping and clean sport programs of the United States Anti-Doping Agency is imperative to the preparation for the 2028 Summer Olympic Games, which will be held in Los Angeles, California.(7)Increased appropriations for fiscal years 2022 through 2030 would enable the United States Anti-Doping Agency to directly affect the integrity and well-being of sport, both domestically and internationally.3.Modifications of authoritySection 701 of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2001) is amended—(1)in subsection (b)—(A)by amending paragraph (1) to read as follows:(1)(A)serve as the independent anti-doping organization for the amateur athletic competitions recognized by the United States Olympic and Paralympic Committee;(B)be responsible for certifying in advance any testing conducted by international organizations under the World Anti-Doping Code for international amateur athletes and athletic competitions occurring within the jurisdiction of the United States; and (C)be recognized worldwide as the independent national anti-doping organization for the United States;;(B)in paragraph (4), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(5)promote a positive youth sport experience by using a portion of the funding of the United States Anti-Doping Agency to provide educational materials on sportsmanship, character building, and healthy performance for the athletes, parents, and coaches who participate in youth sports.; and (2)by adding at the end the following:(c)Due process in arbitration proceedingsAny action taken by the United States Anti-Doping Agency to enforce a policy, procedure, or requirement of the United States Anti-Doping Agency against a person with respect to a violation of Federal law, including an investigation, a disciplinary action, a sanction, or any other administrative action, shall be carried out in a manner that provides due process protection to the person..4.Authorization of appropriationsSection 703 of the Office of National Drug Control Policy Reauthorization Act of 2006 (21 U.S.C. 2003) is amended to read as follows:703.Authorization of appropriationsThere are authorized to be appropriated to the United States Anti-Doping Agency—(1)for fiscal year 2022, $15,500,000;(2)for fiscal year 2023, $16,200,000;(3)for fiscal year 2024, $16,900,000;(4)for fiscal year 2025, $17,700,000;(5)for fiscal year 2026, $18,500,000;(6)for fiscal year 2027, $19,800,000;(7)for fiscal year 2028, $22,100,000;(8)for fiscal year 2029, $24,900,000; and(9)for fiscal year 2030, $23,700,000..5.Information sharingExcept as otherwise prohibited by law and except in cases in which the integrity of a criminal investigation would be affected, pursuant to the obligation of the United States under Article 7 of the United Nations Educational, Scientific, and Cultural Organization International Convention Against Doping in Sport done at Paris October 19, 2005, and ratified by the United States in 2008, the Attorney General, the Secretary of Homeland Security, and the Commissioner of Food and Drugs shall provide to the United States Anti-Doping Agency any relevant information relating to the prevention of the use of performance-enhancing drugs or the prohibition of performance-enhancing methods.